Case 2:19-cr-00394-WJM Document 5 Filed 05/30/19 Page 1 of 10 PageID: 24

                                              US Department of Justice


                                              United States AUorny
                                              Distuct of New Jersey
                                              Criuthial Division

                                              970 l3road Street, SuiI 700     gC:CIi1   ;nrnibcr t973) 45-2700
                                              Newark, New Jersey 07102                  thphon: f973l645-271
                                                                                              fur: t973) 297-2094
                                                                            e-mall.

   ADL/CD]KDPLAGR
   20 1SROO036
                                              June 29, 2rn8

   Edward W. Ciffick, Esq.

                                                                  /9
   Cillick & Smith.

         Re;   Plea A.reement with Steven Kang.

   Dear Mr. Cfflick:

          This letter sets forth the plea agreement between youx client Steven
   Kang and the United States Attorney for the DIstrict of New Jersey rthis
   Office 9.

   Chaxge

          Conditioned on the understandings specified below, this Office will
   accept a guilty plea from the defendant to a two-coimtlnformation that charges
   him with: (1) one substantive count of bank fraud: and (2) one substantive
   cOunt of wire fraud affeeting a fiflancial institution. in violation of 18 U.SC. §
   1344 and 1343, respectively. If Steven Kang enters a guilty plea and is
   sentenced on these charges and if he otherwise fully comphes with all of the
   tenns of this agreement, this Office ‘1Jl not initiate any further criminal
   charges against Steven Kang concerning hi activities under[aken dqring the
   period in or about Januiy 1, 2013through Angust 31, 2017 inconnection
   with short sales of real properties located in the State of New Jersey. However,
   in the event that a guilty plea in this matter is not entered for any reason Or the
   judgment of conviction entered as a result of this guilty plea does not remain in
   full force and effect, Steven Kang agrees that any dispilssed charges and any
    other charges that are not lime-barred by the applicable statute of limitations
    on the date this agreement is signed by Steven Kang may be dommenced
    against him, notwithstanding the expiration of the limitations period after
    Steven Kang signs the agreement.
Case 2:19-cr-00394-WJM Document 5 Filed 05/30/19 Page 2 of 10 PageID: 25




 Sentencing
                                                   1343 to which Steven Hang
       The violations of 18 U.SC. § 1344 and 5
                                             ry max  imum prison sentence of 30
 agrees to plead guilty each carry a statuto
                                            al to the greatest of (1) $i,0O0000, (2)
 years, and a statutory maximuni fine equ
                                                  that any persons derived from
 twice the gross amount of any pecuniary gain
                                             of any pecuniary loss sustained by
 the offense, or (3) twice the gross amount
                                                may be ordered to be served
 any victims of the offense.. These sentences
                                           sentencing judge may be subject to the
  consecutively, and fines imposed by the
  payment of interest.
                                                     Hang is within the sole
         The sentence to be Imposed upon Steven
                                               to the provisions of the Sentencing
  discretion of the sentencing judge, subject
                                              the sentencing judge’s consideration
  Reform Act, 18 U.SC. § 3551-3742, and
                                                  The United States Sentencing
  of the United States Sentencing Guidelines.
                                                    sentencing judge may impose any
  Guidelines are advisory, not mandatory. The
                                          ng the statutory maximum term of
  reasonable sentence up to and includi
                                             ry fine. This Office cannot and does
  imprisonment and the maximum statuto
                                           e as to what Gindelines range may be
  not make any representation or promis
                                            what sentence Steven Hang ultimately
  found by the sentencing judge, or as to
  will receive.
                                                     er penalty on Steven Hang, the
          Further, in addition to imposing any oth
                                               an assessment of 100 per count
   sentencing judge (1) will order him to pay
                                               ssment must be paid by the date of
   pursuant to 18 U.S.C. § 3013, which asse
                                               itution, pursuant to 18 U.S.C. § 3663
   sentencing; (2) must order him to pay rest
                                            18 U.S.C. § 3555, to give notice to any
   et seq.; (3) may order him, pursuant to
                                           nt to 18 U.S.C. § 3583, may require the
   victims of his offenses; and (4) pursua
                                             release of not more than five (5) years
   defendant to. serve a term of supervised                                          at
                                          C. 1344 and § 1343, which will begin
   per count for the violations of 18 U.S. §
                                          nment imposed. Should Steven Hang be
    the expiration of any term of impriso
                                            and subsequently violate any of the
    placed on a term of supervised release
                                            the expiration of its term, he may be
    conditions of supervised release before
                                               s’ imprisonment per count of
    sentenced to not more than three (3) year
                                                , in addition to any prison term
    violations of 18 U.S.C. § 1344 and § 1343
                                           statutory maximum term of
     previously imposed, regardless of the
                                                t credit for tune previously served on
     imprisonment set forth above and withou
                                           sentenced to an additional term of
     postrelease supervision, and may be
     supervised release.
Case 2:19-cr-00394-WJM Document 5 Filed 05/30/19 Page 3 of 10 PageID: 26




                                       mg
 Thhts of This Office Reardinj Sentenc
                                               agreement, this Office reserves its
        Except as otherwise provided in this
                                          to the appropriate sentence to be
 right to take any position with respect                                           nts
                                           ing judge, to correct any misstateme
 imposed on Steven Rang by the sentenc
                                           and to provide the sentencing judge and
 relating to the sentencing proceedings,
                                         law and information relevant to
 the United States Probation Office all
                                       In addition, this Office may inform the
  sentencing, favorable or otherwise.                                            ent,
                                        tes Probation Office of (1) this agreem
  sentencing judge and the United Sta                                      van t
                                        Steven Rang’s activities and rele
  and (2) the full nature and extent of
  conduct with respect to this case.

  Stipulations
                                                   to stipulate at sentencing to the
         This Office and the defendant agree                                             t
                                          Schedule A, which hereby is made a par
  statements set forth in the attached                                                     s
          plea agr eem  ent. This agr eem ent  to stipulate, however, cannot and doe
  of this                                                                             s
                                         may make independent factual finding
  not bind the sentencing judge,. who                                     parties . To  the
                                              ions entered into by the
  and may reject any or all of the stipulat                                      clus ion  ,
                                           e to a particular fact or legal con
  extent that the parties do not stipulat                                           h  fact
                                                tence of and the effect of any suc
  each reserves the right to argue the exis
                                            reover, this agreement to stipulate on the
   or conclusion upon the sentence. Mo
                                            rmation and evidence that this Office
   part of this Office is based on the info
                                               ent Thus, if this Office obtains or
   possesses as of the date of this agreem
                                         rmation prior to sentencing that it
   receives additional evidence or info
                                               erially in conflict with any stipulation in
   determines to be credible and to be mat
                                                 ll not be bound by any such
   the attached Schedule A, this Office sha
                                                    ulation is not binding shall not
   stipulation. A determination that any stip
                                              g from any other portion of this
   release either this Office or Steven Ran
                                                ion. if the sentencing court rejects a
    agreement, including any other stipulat
                                           right to argue on appeal or at post-
    stipulation, both parties reserve the
                                                  ing court was within its discretion and
    sentencing proceedings that the sentenc
                                               do not restrict this Office’s right to
    authority to do so. These stipulations
                                                    to correct misinformation that has
    respond to questions from the Court and
    been provided to the CourL
                                            hts
    Waiver of Appeal and Post-Sentencth Rig
                                                                 the defendant waive
                 As set forth in Schedule A, this Office and
                                                      ck, writ, or motion after
    certain rights to ifie an appeal, collateral atta
                                                an appeal under 18 US.C. § 3742 or a
    sentencing, including but not limited to
    motion under 28 U.SC. § 2255.


                                                3
Case 2:19-cr-00394-WJM Document 5 Filed 05/30/19 Page 4 of 10 PageID: 27




 Forfeiture

                      Defendant agrees that as part of his acceptance of
                                                               money judgment (the
 responsibility, he will consent to the entry of a forfeiture
                                                            the proceeds the
 “Forfeiture Money Judgment”). The parties agree that
                                                             in the Information are a
 defendant obtained as a result of the offenses charged
                                                                      es further agree
 minimum of $1,000,000 in United States currency. The parti
                                                          ed against the defendant
 that the amount of Forfeiture Money Judgment enter
                                                              of the Forfeiture Money
 will be no less than $1,000,000, with the final amount
                                                              the court at sentencing.
 Judgment to be stipulated by the pat-ties or ordered by
                                                            agreement on the amount
  in the event the Office and Defendant fail to reach an
                                                     ncin g,  the amount of the
  of the Forfeiture Money Judgment prior to sente
                                                             Court prior to or at the
  forfeiture Money Judgment will be determined by the
                                                                Rules of Criminal
  time of sentencing, pursuant to Rule 32.2 of the federal
                                                               Money Judgment is
  Procedure. Defendant acknowledges that the Forfeiture
                                                           (1)tC)  and 28 U.S.C.
  subject to forfeiture (1) pursuant to 18 U.S.C. § 981ta)
                                              nal, that constitutes or is derived from
   § 2461(c), as all property, real and perso                    and (ii) pursuant to 18
   proceeds traceable to the violations of 18 U.S.C. § 1343,
                                                            that constitutes or is
   U.S.C. § 982(a)(2), as all property, real and personal,
                                                          18 U.S.C. § 1344, and
   derived from proceeds traceable to the violations of
                                                          t in that amount (the
   consents to the entry of a forfeiture money judgmen
   Torfeiture Money Judgment”).
                                                                         e by
                Payment of the Forfeiture Money Judgment shall be mad
                                                        ber noted on the face of
  certified or bank check, with the criminal docket num
                                                            e. On or before the
  the check, payable to the United States Marshals Servic
                                                     this  agre ement, Defendant
  date Defendant enters a plea of guilty pursuant to
                                                           t Forfeiture and Money
  shall cause said check to be hand delivered to the Asse
                                                         rict of New Jersey, 970
  Laundering Unit, United States Attorney’s Office, Dist
  Broad Street, Newark, New Jersey 07102.
                                                                        e Money
                 If Defendant fails to pay any portion of the Forfeitur
                                                             uant to this agreement,
   Judgment on or before the date of his sentencing purs
                                                             erty alleged to be subject
   Defendant consents to the forfeiture of any other prop
                                                                 s, in full or partial
   to forfeiture in the Information, including substitute asset
                                                                 ms responsible for the
   satisfaction of the Foifefture Money Judgment, and rerna
                                                                  ment is paid in full.
   payment of any deficiency until the Forfeiture Money Judg
                                                                                 plea,
                 Defendant agrees to disclose, prior to the entry of his guilty
                                                                 losure Statement
   all of his assets to the United States on the Financial Disc
                                                                emen  t. Defendant
   provided to Defendant simultaneously with this plea agre
                                                                     intentionally
   agrees that if the government determines that Defendant has
                                                                      t, that failure
   failed to disclose assets on that Financial Disclosure Statemen
                                                          addi tion, Defe  ndant
   consUtute a material breach of this agreement. In
                                              4
Case 2:19-cr-00394-WJM Document 5 Filed 05/30/19 Page 5 of 10 PageID: 28




                                                     /or criminal forfeiture of his interests
consents to the administrative, civil, and the financial Disclosure Statement.
                                                  on
in any assets that he failed to disclose                                                      an
                                          Def end ant owns or in which Defendant has
Should undisclosed assets that                                            y waives his  righ  t to
                                                wingly and voluntaril
interest be discovered, Defendant kno                                           endant   furt her
                                                   eiture of said assets. Def
any required notice concerning the forf                                                 of said
                                                essary to effectuate the forfeiture
agrees to execute any documents nec
 assets.
                                                            all interest in the Forfeiture
                  Defendant further agrees to waive
                                                    ble assets in any administrative or
 Money Judgment and any other forfeita
          l forf eitu re pro cee din g, whe  ther  criminal or civil, state or federal.
 jud icia
                                               entry of orders of forfeiture for the
  Defendant agrees to consent to the                                                   2 and
                                                ves the requirements of Rules 32.
  Forfeiture Money Judgment and wai                                               of the
                                           minal Procedure regarding notice
  43(a) of the Federal Rules of Cri                announcement of the forfeiture at
  forf eitu re in the   cha rgin g inst rum ent,
                                                                                          ant
                                                 forfeiture in the judgment. Defend
  sentencing, and Incorporation of the                                         ent is par  t of the
                                                   Forfeiture Money Judgm
  understands that the forfeiture of the                                               the  court
                                             this case and waives any failure by
  sentence that may be imposed in
                                                 e 1 1(b)(1)(J) of the Federal Rules of
  to advise him of this pursuant to Rul
                                                  proceeding.
   Criminal Procedure at the guilty plea
                                                              all claims that this forfeiture
                   Defendant hereby waives any and                                               the
              tes  an  exc essive  fine  and  agr ees  that this forfeiture does not violate
   constitu
   Eighth Amendment.

  Immigration Consequences
                                                     is not a citizen of the United States,
          Steven Kang understands that, if he                                           to
                                            s will likely result in his being subject
   his guilty plea to the charged offense                                           g him
                                               from the United States by malin
   immigration proceedings and removed
                                              e, or ending his naturalization. The
   deportable, excludable, or inadmissibl                                              l be
                                             igration consequences of this plea wil
   defendant understands that the imm                                              The
                                             ore the immigration authorities.
   imposed in a separate proceeding bef                                                    of
        end ant wan ts and agr ees to plea d  guilty to the charged offense regardless
    def
                                               plea, even if this plea will cause his
    any immigration consequences of this
                                              defendant understands that he is bound
    removal from the United States. The
                                                  igration consequences of the plea.
    by his guilty plea regardless of any imm
                                                 and all challenges to his guilty plea and
    Accordingly, the defendant waives any
                                                      consequences, and agrees not to
    to his sentence based on any Immigration
                                                ifie a direct appeal or any kind of
     seek to withdraw his guilty plea, or to
                                            lty plea, conviction, or sentence, based on
     collateral attack challenging his gui
                                                    lty plea.
     any immigration consequences of his gui


                                                     5
Case 2:19-cr-00394-WJM Document 5 Filed 05/30/19 Page 6 of 10 PageID: 29




        Provisions
                                                      s .Attciey’s Office for e
        This agreement i limited to the United State
                                                fede ral,  state, or local authorities.
  Distriöt of New Jersey and cannot bind other                  tion of other.
                                                 to the   atten
  Hdwever, this Office will bring this agreement
  prosecuting offices; if requested to do so.
                                                        to any civil or ädrriinistrative
         This agreement was reached without regard
                                                 in the future against the
  matters that may be pending or commenced
  defendant. This agreement does not proh    ibit the Uiiited States, any agency
                                                      or any third party from
  thereof (including the Internal Revenue Service),
                                                  rative proceeding against the
  Initiating or prbsecuting any civil or administ
  defendant.
                                                    lude the defendant from
        No provision of this agreement shall prec
                                                  ftted by law, an appeal, collateral
  pursuing in an appropriate forum, when pem
                                                 ved constitut1onall ineffective
  attack, writ, or motion claiming that he receI
  assistance of counsel.

   No Other Promises
                                                       t between Steven (ang and
         This agreement cOnstitutes the plea agreemen
                                                     ts between them. No
   this Office and supersedes any previous agreenien
                                                 s have been made r-w1ll be made
   additional promises, agreements) or conthtion
   unless t forth in wrli1rg and signed by

                                                                                   74r


                                                   By: Acfrew Leven
                                                   Assistant U.S. Attorney
    APPROVED:
                                                   Date
    Davi Eskew
    Chief. Heallhcare & Government Fraud Unit



                                               6
     _
 ___
 ___




Case 2:19-cr-00394-WJM Document 5 Filed 05/30/19 Page 7 of 10 PageID: 30




                                                      Edward W. Cillick, Esq. I
       I have received this letter from my attorney,
                                                   it and  a]l of its provisions,
 have read it. My attorney and I have discussed
                                                      g, stipu  lations, waiver, and
 including those addressing the charges, sentencin                I hereby accept its
                                                  letter fully.
 immigration consequences. I understand this
                                                       titutes the plea agreement
 terms and conditions and acknowledge that it cons
                                                   tional promises, agreements, or
 between the parties. I understand that no addi
                                                    ss set forth in ‘writing and
 conditions have been made or will be made unle
                                               y purs uant to this plea agreemenL
  signed by the parties. I want to plead guilt


  AGREED AND ACCEPTED:



                                                  Date:
                                                          9     1
   t,
                                                                      \\
                                                                        of its
                  ise\with my client this plea agreement and all
                                                  ges, sente  ncin g, stipu lations,
  ppns, including th’ose addressing the char                      ds  this plea
                                               client unde  rstan
  wai\er, and immigration consequences. My
  agreement fully and wants to plead guilt y purs uant to it.



                                                  Date:
   Edward W. Cillick, Esq.


                —                                                          /


                   I   u   /tt (




                                              7
Case 2:19-cr-00394-WJM Document 5 Filed 05/30/19 Page 8 of 10 PageID: 31




                         Plea Agreement With Steven Kaxig

                                     Schedule A

               1. This Office and Steven Kang recognize that the United States
  Sentencing Guidelines are not binding upon the Court. This Office and Steven
  Kang nevertheless agree to the stipulations set forth herein, and agree that the
  Court should sentence Steven Kang within the Guidelines range that results
  from the total Guidelines offense level set forth below. This Office and Steven
  Kang further agree that neither party will argue for the imposition of a sentence
  outside the Guidelines range that results from the agreed total Guidelines
  offense level.

               2. The version of the United States Sentencing Guidelines
  effective November 1, 2017 applies in this case.

               Count One   -   Bank fraud

               3. The applicable guideline is U.S.S.G. § 231.1, which guideline
   carries a Base Offense Level of 7.

               4. The loss amount to the victims of these offenses from these two
   offenses and from conduct relevant to them under USSG § 1 B 1.3 was more
                                                                        e
   than $1,500,000 and less than $3,500,001. This results in an increas of 16
   levels. U.S.S.G. § 2B1.ltb)(I).

               5. A substantial part of the fraudulent scheme involved
                                                                               the
   sophisticated means and the defendant intentionally engaged in or caused
                                                                     e of 2 levels.
   conduct constituting sophisticated means, resulting in an increas
   U.S.S.G. § 251.1 tb) (10).

                 Count Two Wire Fraud
                               -




               6. The applicable guideline is US.SG. § 2B1.1, which guideline
   carries a Base Offense Level off.

                    7. The loss amount to the victims of this offense and from
                                                                               and less
   conduct relevant to it under USSG § 13L3 was more than $15O0,000
                                                          levels. US.S.G  . §
   than $3,500,001. This results in an increase of 16
   2B 1.1 (pb) (I).

                8. A substantial part of the fraudulent scheme involved
                                                                        caused the
    sophisticated means and the defendant intentionally engaged in or
                                                                      e of 2 levels.
    conduct constituting sophisticated means, resulting in an increas
    U.S.S.G. § 2BL1 (b) (10).
                                             8
Case 2:19-cr-00394-WJM Document 5 Filed 05/30/19 Page 9 of 10 PageID: 32




               Multiple Counts Analysis

             9. Counts 1 and 2 of the Information involve substantially the
  same bairn and group as closely related counts pursuant to U.SSG. § 3D 1.2
  td).
                10 Pursuant to U.S.S.G. § 3D1.4(a), the adjusted offense level is
  25.

                Miscellaneous

                11. As of the date of this letter, Steven Kang has clearly
  demonstrated a recognition and affirmative acceptance of personal
                                                                              ent of 2
  responsibility for the offenses charged. Therefore, a downward adjustm
  levels for acceptance of responsibility is approp  riate if Steven Kang’s
  acceptance of responsibility continues through the date of senten
                                                                        cing.
  U.S.S.G. § 3E1.1 (a).
                 12. As of the date of this letter, Steven Kang has assisted
                                                                            duct by timely
   authorities in the investigation or prosecution of his own miscon
   notifying authorities of his intention to enter  a plea  of guilty, thereby    permitting
                                                       permit  ting the   govern  ment and
   the government to avoid preparing for ti-ia] and
   the court to allocate their resources efficiently. If Steven   Kang     enters  a plea
   pursuant to this agreement and qualifies for a 2-point reduction          for acceptance
                                                                              n
   of responsibility pursuant to U.S.S.G. § 3E1.1(a), and if in additio Steven
    Ecang’s offense level under the Guidelines  prior  to the  operati on   of § 3E 1.1(a) is
                                                      further   1-poin  t reducti  on in his
    16 or greater, Steven Kang will be entitled to a
    offense level pursuant to U.SS.G. § 3E1..1(b).

               13. In accordance with the above, the parties agree that the total
   Guidelines offense level is 22.
                 14. The parties agree not to seek or argue for any upward or
                                                                                  ete
   downward departure, adjustment or vailance not set forth in the Compl
                                            that a senten ce within  the  Guidel  ines
   Agreement. The parties further agree
                                                                         is reasonable.
   range that results from the agreed total Guidelines offense level
                                                                                   ,
                  15. Steven Kang knows that be has, and voluntarily waives the
                                                                  writ or  motion  ,
   right to ifie any appeal, any collateral attack, or any other
                                                                             motion
   including but not limited to an appeal under 18 U.S.C. § 3742 or a
                                             ges the senten ce  impose d  by  the
   under 28 U.S.C. § 2255, which challen
                                                    or below, the Guidel  ines  range
    sentencing court if that sentence falls within
                                                            level of 22.  This   Office will
    thaI results from the agreed total Guidelines offense
                                                                       ce   imposed by
    not ifie any appeal, motion or writ which challenges the senten
                                                                               ines range
    the sentencing court if that sentence falls within or above the Guidel
                                                 9
Case 2:19-cr-00394-WJM Document 5 Filed 05/30/19 Page 10 of 10 PageID: 33




                                                                  of 22. The parties
  that results from the agreed total Guidelines offense level
                                                                to appeal the
  reserve any right they may have under 18 I1S.C. § 3742
                                                                        ry. The
  sentencing court’s determination of the criminal history catego
                                             g on the parties  even  if the Court
  provisions of this paragraph are bindin
                                              from that  stipula ted to  herein.
  employs a Guidelines analysis different
  Furthermore, if the sentencing court accepts a stipulation, both
                                                                          parties waive
                                                        or motion   claimi ng that the
  the right to ifie an appeal, collateral attack, writ,
  sentencing court erred in doing so.

              16. l3oth parties reserve the right to oppose or move to dismiss
                                                                      ing
  any appeal, collateral attack, writ, or motion barred by the preced
                                                                    writ or motion
  paragraph and to me or to oppose any appeal, collateral attack,
  not barred by the preceding paragraph.




                                               10
